Citation Nr: 1706738	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  16-12 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an earlier effective date prior to March 31, 2005, for the grant of service connection for peripheral neuropathy of the right lower extremity, and a disability rating in excess of 20 percent.

2.  Entitlement to an earlier effective date prior to June 24, 2009, for the grant of service connection for peripheral neuropathy of the left lower extremity, and a disability rating in excess of 20 percent.

(The following issues are addressed in a separate remand: entitlement to a disability rating in excess of 20 percent for residuals of an L-4 fracture for the period on appeal prior to April 15, 2010, and in excess of 40 percent for the period on appeal from April 15, 2010; and entitlement to a disability rating in excess of 20 percent for residuals of fractures of the right tibia and fibula for the period on appeal prior to March 31, 2005.)



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted on the title page of the present document, the Veteran's claims for increased ratings for his lumbar spine and right tibia and fibula disabilities are addressed in a separate remand.  The Board finds that consideration of the present claims for increased ratings and earlier effective dates regarding the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities is inextricably intertwined with the issues addressed in the companion remand and must be deferred pending the RO's completion of the directives as set forth in the companion remand under Docket No. 07-01 909.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).
Accordingly, the case is REMANDED for the following action:

Following completion of the directives as set forth in the companion remand under Docket No. 07-01 909, readjudicate the matters on appeal.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




